Title: To George Washington from Thomas Wharton, Jr., 20 April 1778
From: Wharton, Thomas Jr.
To: Washington, George



Sir
In Council Lancaster [Pa.] April 20th 1778

Yesterday I had the honor to receive your Excellencys Letter of the 17 Inst., enclosing the instructions of Mr Thomas Edwards, one of the Commissioners of this County for purchasing Flour &c., to Patrick Maguire.
The liberty therein given by Mr Edwards to Maguire is as extraordinary as it is injurious—and by no means consistant with the orders which he receivd from Council.
It is owing to such conduct as this, that not only your Excellency, but the Council meets with many embarrassments & Delays in executing the Publick business. I am happy, however, in thinking that a very different conduct will soon be observed. The Gentlemen who have undertaken the Quarter Masters Department seem well calculated to perform that business in a way that will give satisfaction both to the Army & inhabitants: To effect this, they may depend upon having every possible assistance from Council.
Mr Edwards is an active Man, and has taken great pains to serve his Country—by extraordinary exertions on his first appointment, when the Army was in great want of Meat: He has nevertheless in the instance of Maguire discovered great want of method. I purpose to write to him

on the subject, and caution him against acting so imprudent a part in future. I have the Honor to be, with great respect your Excell. obedient servant.

P.S. I hope the Commissary department, in all its branches, will be put into such hands, within a short time, as to make the continuance of the Commissioners under our law altogether unnecessary.

